PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/128,300
Filing Date: 10 May 2018
Appellant(s): Pruns, Julia



__________________
JAKSHA TOMIC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on August 31, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 31, 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
A.	Rejection of claims 1, 6, 9 and 14 under 35 U.S.C. 103 as being obvious over Scheurich (US 2013/0059924 A1) in view of Doyle (US 9040026 B2) is proper. 
Appellant argues that the Scheurich invention is limited to improving photo-stability of pigments, whereas the present invention is to stabilize “liquid”.  Examiner notes that there is no teaching or suggestion that the photoactive, photosensitive or photounstable ingredients that would benefit from combining with the 4-HAP compounds are limited to pigments only; rather, such ingredients include polymers, antioxidants, vitamins, fragrances and others, which may be solvated in respective solvents or carriers. See Scheurich, [0002-0010].  In fact, appellant has defined the term “stability” in the specification to apply to protection against phase separation against time/temperature as well as to protection against chemical decomposition of active ingredients including coloring agents (pigments) and perfumes.  See published specification, [0039-0042].
[0039]  In this context, the term “stability” is intended to mean that the product with 4-hydroxyacetophenone is protected against phase separation for a longer time and/or at higher temperatures than a product without 4-hydroxyacetophenone.
[0040]  The term “stability” may also mean that if the product with 4-hydroxyacetophenone contains a colouring agent, the colouring agent is 
[0041]  The term “stability” may also mean that if the product with 4-hydroxyacetophenone contains a perfume component or a cosmetic fragrance component this agent is protected against chemical decomposition for a longer time and/or at higher temperatures and/or at a higher dose of light than a product without 4-hydroxyacetophenone.
[0042]  The term “stability” may also mean that if the product with 4-hydroxyacetophenone contains a cosmetic or dermatological active agent this active agent is protected against chemical decomposition for a longer time and/or at higher temperatures and/or at a higher dose of light than a product without 4-hydroxyacetophenone.
In view of appellant’s own use of the term “stability” in the art of protection of cosmetic ingredients against chemical decomposition, it is viewed that the effort to stabilize and protect active ingredients from degradation as shown in Scheurich meets is pertinent to improving the stability of the overall composition and in fact meets the limitations of present claims 1 and 15. 

Appellant argues that the examiner’ statement that conventional personal care products ‘obviously contain chelators’.” is conclusory. Examiner respectfully points out that the rejection cited Doyle to show including an anionic surfactant and a metal chelator within the concentration range as defined in the present claim is well known; combining 4-HAP with such composition would have been prima facie obvious.  
Appellant also argues that a low level of chelators “less than 0.5 wt%” would not be obvious, and to find it obvious a particular parameter must be first recognized as a result-effective variable.  However, as indicated in the rejection, Doyle teaches that chelators are used at a concentration of 0.1-0.5wt %, which is within the claimed range. prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.).   In this case, since the disclosed range 0.1-0.5 wt % overlaps with “less than 0.5 wt %”, adding a chelator within such amount in the cleansing products containing 4-HAP that are suggested by the Scheurich would be prima facie obvious.  

Appellant argues that the 1.132 declaration filed on December 16, 2020 shows including 4-HAP to o/w emulsions containing anionic surfactants leads to significantly less separation of the phases and improvement in stability.  Appellant asserts that the examples in the declaration show significant differences in stability values and droplet sizes after storage for 1 month at 25 ºC, but, there is no evidence showing how these numbers lead to practical significance, such as longer storage or in better durability against higher temperature.  These factors are, according to appellant’s own disclosure in the specification, how “stability” should be measured. See published specification, [0039].   In this case, there is no showing in the declaration that the examples in fact have better storage against time and a higher temperature which would normally affect emulsion stability.  For that reason, examiner views that differences between the examples and comparison in the declaration amount to differences in degree rather than differences in kind. 

B. Rejection of claims 1, 6, 9, 12, 13 and 14 under 35 U.S.C. 103 over Scheurich in view of Fumagalli et al. (US 20140017184 A1) is proper. 
Appellant indicates that same arguments apply against this rejection; examiner maintains the position that the rejection is proper. 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/GINA C JUSTICE/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.